

116 HR 5907 IH: No Garnishing of Social Security for Student Debt Act
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5907IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Sires introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 31, United States Code, to prohibit administrative offsets of social security benefit payments and social security disability insurance benefit payments with respect to claims arising from Federal student loans, and for other purposes.1.Short titleThis Act may be cited as the No Garnishing of Social Security for Student Debt Act.2.Prohibition of certain administrative offsets(a)In generalSection 3716(c)(3)(A) of title 31, United States Code, is amended—(1)in clause (i), by striking as provided in clause (ii) and inserting as provided in clauses (ii) and (iii); and(2)by adding at the end the following new clause:(iii)No claim arising from a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) may be collected by administrative offset of any payment described in clause (i). .(b)ApplicabilityThe amendments made by this Act shall apply only with respect to payments that become due to an individual after the date of enactment of this Act. 